. Case 2:21-cv-00183-AWA-RJK Document 1 Filed 04/09/21 Page 1 of 7 PagelD# 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

Norfolk Division

Case No.

 

(to be filled in by the Clerk's Office)
Shawn Jamison Butler

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: (check one) [_] Yes [] No

Wells Fargo Home Mortgage

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
-f- )
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Shawn Jamison Butler
Street Address 1418 Teton Circle
City and County Suffolk
State and Zip Code Virginia 23435
Telephone Number 804-201-5189 __
E-mail Address Shawnjamisonbutler@gmail.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 6
_ Case 2:21-cv-00183-AWA-RJK Document1 Filed 04/09/21 Page 2 of 7 PagelD# 2

Pro Se I (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1 ;
Name Wells Fargo Home Mortgage

 

 

 

 

 

Job or Title (if known) N/A

Street Address PO Box 10335
City and County Des Moines
State and Zip Code Iowa 50306-0335
Telephone Number 1-800-869-3557

 

E-mail Address (if known) N/A

 

Defendant No. 2
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

City and County

 

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Page 2 of 6
_ Case 2:21-cv-00183-AWA-RJK Document 1 Filed 04/09/21 Page 3 of 7 PagelD# 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[X] Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Title 15 USC 1692b(1)(2)(3X(4\5); Title15 USC 1692c(a)1)(b); Titlel5 USC 1692d(1)(2)(3)(5); Title
15 USC 1692e(4)(5\(7)(8)(10); Title 15 USC 1692£(1)(6)A,B,C,) (7)(8); Title 15 USC 1692g(a) 1,2,5);
Title 15 USC 1692 (a)(b)

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) . is incorporated
under the laws of the State of (name) :
and has its principal place of business in the State of (name)

 

 

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of

(foreign nation)

 

Page 3 of 6
_ Case 2:21-cv-00183-AWA-RJK Document 1 Filed 04/09/21 Page 4 of 7 PagelD# 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation

 

The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) :

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Wells Fargo Home Mortgage as a debt collector by definition Voilated my consumer rights under the FDCPA
specifically Title 15 USC 1692 by:

1. Telling experian that I allegedly owed a debt and other credit reporting agencies

2. Communicated with them more than once and myself.

3. Communicated using post card to my dwelling with symbols on their envelopes that I find harrassing

4. Sending mail and calling at inconvenient times disrupting my families mood

5. Threatened to foreclose my home, and send notices posted on my door on when to vacate my premises

6. Due to stress I lost my job and my family.

7. [had my car repossessed and forced to move out of my dwelling

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 6
, Case 2:21-cv-00183-AWA-RJK Document 1 Filed 04/09/21 Page 5 of 7 PagelD# 5

Pro Se I (Rev. 12/16) Complaint for a Civil Case

V.

1. I lost my Job at Newport News Shipbuilding due to stress in the home, where I was making close to
$42,000 a year and it’s been 9 years since Wells Fargo Home Mortgage “Debt Collector” violated Federal law in
which I would have made$378,000 without overtime.

2. I lost my family due to stress of finances so that caused a separation and emotional damage to my
children and now ex-fiancé at the cost of $500,000,000.
3. Each violation of Federal law mentioned above is $1,000 per violation which equals a total of $26,000

4, My attorney fee of $100,000

5. Case Reference: Hernandez, et al. v. Wells Fargo Bank NA, et al., Case No. 3:18-cv-07354, in the U.S.
District Court for the Northern District of California where class members will receive a share of $13.575
million. As well as the amount my property was worth $135,874.

6. Failure to comply with remedy and sending unwanted mail to my dwelling! 15 USC 1692c -$1,000
The remedy comes to a total of $502,640,874 (five hundred two million six hundred forty thousand eight
hundred seventy-four US Dollars)

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 02/25/2021

Signature of Plaintiff G- f

Printed Name of Plaintiff Shawt. Jamison Butler

 

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address

State and Zip Code
Telephone Number

 

 

 

 

Page 5 of 6
Case 2:21-cv-00183-AWA-RJK Document 1 Filed 04/09/21 Page 6 of 7 PagelD# 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

E-mail Address

 

Page 6 of 6
 

INFORMATION FORM

~ NOTICE:

(03/27/20)

> In conjunction with General Order 2020-08 re: COVID-19, the Clerk’s office counters are
closed to the public until further notice to minimize personal interactions.

> The public may use the drop box during hours when the court is closed but the buildings
are open to the public.

> Clerk’s Office staff retrieve documents from the drop boxes at 9:00 a.m. each day that the
court is open. Looe

Page 7 of 7 PagelD# 7

 

Date: O4-9- HR

Case Name (if applicable):

 

 

Case Number(s) (if applicable):

 

 

 

Company/Firm:

 

Name/Contact: Sawn Worcem

Address: IN Teton Cxcle

City, State, Zip:_ ¢ SK V/r 23439

Phone: PV/- Bo — 5164

Email Address: Sumer ycrn ‘Sun alle gree \ cor

CHECK/MONEY ORDER ENCLOSED Yes No __ (CASH NOT ACCEPTED)

 

 

> IMPORTANT - Before placing your filing in the drop box, please ensure the following:
~ Case number and caption clearly identified on document(s).
¥ Documents have been signed.

Y If documents are being filed by pro se litigant, please complete and sign the form

titled: Local Rule 83.1(M) Certification and submit with your document(s).

> QUESTIONS? Please use provided drop box telephone to call
¥ Richmond — 804-916-2220
¥ Alexandria - 703-299-2100.
¥ Norfolk/Newport News - 757-222-7201
